311 So.2d 199 (1975)
Willie REMBERT, Appellant,
v.
The STATE of Florida, Appellee.
No. 74-1084.
District Court of Appeal of Florida, Third District.
April 15, 1975.
*200 Phillip A. Hubbart, Public Defender, and Kathleen Gallagher, Asst. Public Defender, and Karen Gottlieb, Legal Intern, for appellant.
Robert L. Shevin, Atty. Gen., and Joel D. Rosenblatt, Asst. Atty. Gen., for appellee.
Before PEARSON, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
The defendant was found guilty of robbery after a trial before a jury. He has presented three points. We hold that none of them shows reversible error. The proof of the defendant's guilt was clear and convincing. Only the first point, which urges that his motion for a mistrial should have been granted, merits discussion.
The defendant moved for a mistrial during the examination of a State's witness, who was a guard on the Wells Fargo truck involved. The witness spoke only Spanish and continually protested concerning his desire to tell the truth. In an attempt to avoid further delay and to eliminate further protestations, the trial judge told the witness: "Mr. Ansley, we know you are telling the truth because you are sworn to tell the truth." Defense counsel objected and the trial judge readily admitted error. He then proceeded to give a full and complete curative instruction to the jury, explaining in detail that the members of the jury were the sole judges as to the veracity of the witness. We hold that no reversible error appears. See Crews v. Warren, Fla.App. 1963, 157 So.2d 553; Baisden v. State, Fla.App. 1967, 203 So.2d 194.
Affirmed.